                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION



ANTHONY LIETURE MOORE a/k/a
Sovereig King Yahweh,

                 Plaintiff,

v.                                       Case No. 3:18-cv-1457-J-39MCR

JULIE L. JONES, et al.,

               Defendants.
______________________________

                 ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff Anthony Lieture Moore, a/k/a Sovereig1 King Yahweh,

an inmate of the Florida penal system who is proceeding pro se,

initiated this action by filing a Complaint (Doc. 1; Complaint)

pursuant to 42 U.S.C. § 1983. Plaintiff has moved to proceed in

forma pauperis (IFP) (Doc. 3; IFP Motion).2 In his Complaint,

Plaintiff complains of cruel and unusual punishment, denial of

access to the Courts, obstruction of justice, denial of medical

treatment for a serious medical need, and “misprison [sic] of

treason   with   armed   kidnapping   with   excessive   use   of   force.”


1 It appears Plaintiff’s identification of himself in the case
caption includes a scrivener’s error, omitting the “n” from the
word “Sovereign.” The Court styles the case as Plaintiff does in
his Complaint. See Complaint at 1.

2 Plaintiff also filed a Notice titled “Yahweh Sovereign Writ of
Error Redemption” (Doc. 2), in which he seeks damages, immediate
release from prison, and dental implants with diamonds.
Complaint at 6. He states that he is being held “hostage” in close

management confinement after his legal work was confiscated and

posted on the “market of book and things warehouse catalog”

website. Id. at 7. He further alleges a “terrorist attack on” him

by a correctional employee, though the facts supporting this

allegation are vague. He reports that on December 5, 2018, an

officer “slammed the cell door,” apparently injuring his finger.

Id. at 8.

      Finally,     Plaintiff    references      the   PREA      (Prison   Rape

Elimination Act) twice in his Complaint. First, he says that on

February 26, 2018, unknown officers “[threw] all [his] property in

the trash due to the Hate Crime Act Sexual harassment (PREA) Acts

on   me   while   using   criminal   convicts   as    Almanac    Psychobabble

psychodrama 24/7 Verbal Antagonisms attacks while saying ‘hair

cut’ on the audio system.” Id. at 7. Second, he asserts that he

was “standing in [a] prison confinement cell naked this morning

due to Sexual Predator Juvenile Sexual Offender John W. Palmer who

[he has] repeatedly filed the (PREA) Act Violation against him and

many sex offenders behind the cameras.” Id. at 8.

      Plaintiff provides numerous grievance documents in support of

his Complaint (Doc. 1-1; Grievances). His grievances are difficult

to understand, written in a disjointed, stream-of-consciousness




                                      2
manner.3 In a grievance Plaintiff submitted on April 29, 2018, he

references   being   threatened   and   assaulted   by   gang   members,

possibly at the encouragement of prison officials. Admittedly, his

allegations are unclear. He states the following:

     [A]fter being given notice by several complaint letters
     and to Attorney General Ms. Pamela Jo Bondi and
     Jacksonville Division unknown named F.B.I. agents,
     Almanac officials & convicted criminals leader Jaquann
     Marcus Harvard DC #L66725 known drag Queen Homosexual
     with Willie Brown #D51585 being F.B.I. Agents leaders of
     many violent “Blood” Gang bangers inmates specifically,
     strategically placed in close management confinement B-
     Wing housing cells to impose a threat, intimidation,
     harassment, aggravated verbal battery and assaults on me
     while having Almanac law suit court proceeding while not
     releasing all previous law suit Settlement Agreements.

Grievances at 17.

     After filing his Complaint, on December 13, 2018, Plaintiff

filed a document titled “Yahweh Sovereign Writ of Order to Show

Cause Why Temporary Restraining Order and Permanent Injunction and

Decla[r]atory Judgment and Default Judgment” (Doc. 6; Injunction

Motion). The basis for Plaintiff’s Motion is unclear. It appears

he states that he has suffered retaliation after a district judge

in the United States District Court for the Southern District of

Florida entered an order striking some of his filings because the

case was closed. See Injunction Motion at 2. As an exhibit, he




3 Even the grievance responders advised him that his assertions
were “so broad, general, and vague” that a direct response could
not be provided. See Grievances at 5, 11, 15.
                                3
provides a copy of the order he references in the motion (Doc. 6-

1).4 He seeks an order directing

      all parties to stop using inmates for Almanac Inc. and
      Ex-F.B.I. Agents here at Florida State Prison from
      punishment adverse collateral actions against me by
      psychobabble, psychodrama, failure to transfer me,
      escort, transport convoye [sic] that I should have been
      granted due to medical health services Inc.

Id. He further states that he wants to get “away from around of

this Mob Attack here at Florida State Prison.” Id.          He provides no

explanation of what he means by “mob attack.” Plaintiff also does

not   provide   any   explanation   for   the   reference   to   “emotional

distress” and “terrorist attacks” that he says are “being committed

all day each day of verbal aggravated assault, battery” on him.

Id. He says that he is “exhausted with this cruel and unusual

punishment and [he] want[s] it to stop.” Id. at 3. He states that

he is “law enforcement and in [his] Sovereign Royalty,” he should

be treated as such. Id.

      On December 17, 2018, Plaintiff filed another motion, titled

“Yahweh Sovereign Writ of Error Corim [sic] Nobis” (Doc. 7; Second

Injunction Motion). Plaintiff says that he has been retaliated

against for filing “several cases,” including this one, and he

seeks to add new defendants to the Complaint. See Second Injunction

Motion at 1, 2, 3. He asks the Court to enter “an Emergency


4 The order Plaintiff references was issued in case number 09-
22754-CIV-SEITZ/WHITE (Doc. 505), entered November 28, 2018.
                                4
Injunction and DeFault [sic] of Judgment on all Parties and

Sanction    for     the   Retaliation     of   Suffering    Form      Property

Restriction.” Id. at 6.

     The Prison Litigation Reform Act (PLRA) amended 28 U.S.C. §

1915 (“[p]roceedings in forma pauperis”) by adding the following

subsection:

          (g)   In no event shall a prisoner bring a civil
     action or appeal a judgment in a civil action or
     proceeding under this section if the prisoner has, on 3
     or more prior occasions, while incarcerated or detained
     in any facility, brought an action or appeal in a court
     of the United States that was dismissed on the grounds
     that it is frivolous, malicious, or fails to state a
     claim upon which relief may be granted, unless the
     prisoner is under imminent danger of serious physical
     injury.

28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the

“three   strikes”     provision,   requires    this     Court    to   consider

prisoner actions dismissed before, as well as after, the enactment

of the PLRA.

     This   Court    takes   judicial     notice   of   filings    previously

brought by Plaintiff that were dismissed on the grounds that they

were frivolous, malicious, or failed to state a claim upon which

relief   may   be    granted:   (1)   03-12548-A      (U.S.C.A    11th   Cir.)

(frivolous); (2) 3:12-cv-1267-J-20MCR (M.D. Fla.) (frivolous); (3)

13-20497-CV-LENARD/WHITE (S.D. Fla.) (failure to state a claim);

(4) 14-11463-D (U.S.C.A. 11th Cir.) (frivolous); and (5) 17-11408-

C (U.S.C.A. 11th Cir.) (frivolous).
                                      5
       Plaintiff’s    Complaint      is    subject      to    dismissal      under   the

“three strikes” provision unless he demonstrates that he is under

imminent danger of serious physical injury. See § 1915(g). While

Plaintiff mentions a denial of medical treatment, references the

PREA, and states that he has been assaulted and threatened, he

does not allege that he is in imminent danger of serious physical

injury, nor does he provide any facts that would support such a

conclusion. For instance, despite asserting a claim for a denial

of medical care, Plaintiff does not include any allegations in his

Complaint of a medical need for which he has sought and been denied

treatment. Cf. Brown v. Johnson, 387 F. 3d 1344, 1349-50 (11th

Cir.   2004)     (holding    an   inmate       satisfied      the   imminent    danger

exception when he alleged a complete withdrawal of treatment and

resulting serious complications). In fact, the only reference to

a “serious medical need” is in the section of the complaint form

labeled “Statement of Claim.” See Complaint at 6.

       As   to   Plaintiff’s      allegations       of       assault   and    battery,

including      possible     sexual   assault,      he    provides      little   to   no

explanation of any specific incident aside from having his finger

slammed in a cell door on December 5, 2018, unknown officers

throwing his property in the trash, and filing PREA complaints

against John W. Palmer in the past.                     See id. at 8.          Many of

Plaintiff’s allegations, including his reference to the PREA, a


                                           6
“mob attack,” and a “terrorist attack” are conclusory with no

factual detail upon which the Court may conclude that he faces

imminent danger of serious physical injury. “General allegations

that are not grounded in specific facts which indicate that serious

physical injury is imminent are not sufficient to invoke the

exception to § 1915(g).” Veteto v. Clerks, Judges & Justices of

Ala. Courts, No. 2:17-CV-689-WHA, 2017 WL 6617051, at *2 (M.D.

Ala. Oct. 19, 2017), report and recommendation adopted, No. 2:17-

CV-689-WHA, 2018 WL 1004486 (M.D. Ala. Feb. 21, 2018) (quoting

Niebla v. Walton Corr. Inst., No. 3:06cv275/LAC/EMT, 2006 WL

2051307, at *2 (N.D. Fla. July 20, 2006)). “[V]ague allegations of

harm     and     unspecific   references     to   injury    are    insufficient.”

Niebla, 2006 WL 2051307, at *2 (citing White v. State of Colo.,

157 F.3d 1226, 1231 (10th Cir. 1998)). Plaintiff asserts no facts

to suggest that he is “experiencing ongoing serious physical

injury, or a pattern of misconduct evidencing the likelihood of

death or imminent serious physical injury.” Id. As to Plaintiff’s

reference to the PREA, he does not assert any facts to suggest

that he is in imminent harm of being raped.

         Finally, to the extent Plaintiff references prior instances

of excessive use of force or sexual assault, he has presented facts

of   a    past    danger   only.   To   benefit   from     the    imminent   danger

exception, a prisoner must allege that he faces a present danger,


                                         7
not a past danger. See Medberry v. Butler, 185 F.3d 1189, 1193

(11th   Cir.    1999)   (holding     allegations    of    a    past     injury   are

insufficient to satisfy the imminent danger exception).

       Because Plaintiff has had three or more prior qualifying

dismissals and his allegations do not warrant the imminent danger

exception to dismissal, this action will be dismissed without

prejudice, and his Motions will be denied. Plaintiff may initiate

a new civil rights action by filing a new civil rights complaint

form    and    paying   $400.00      ($350.00    filing        fee    and     $50.00

administrative fee).

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.     Plaintiff’s   Motion    for   Leave    to       Proceed    in    forma

pauperis (Doc. 3) is DENIED. Plaintiff is a three-strikes litigant

who has not alleged that he is in imminent danger of serious

physical injury. See § 1915(g).

       2.     Plaintiff’s Motion      titled    “Yahweh Sovereign Writ of

Order to Show Cause Why Temporary Restraining Order and Permanent

Injunction and Decla[r]atory Judgment and Default Judgment” (Doc.

6) is DENIED.

       3.     Plaintiff’s Motion titled “Yahweh Sovereign Writ of

Error Corim [sic] Nobis” (Doc. 7) is DENIED.

       4.     This case is hereby DISMISSED without prejudice.


                                       8
      5.      The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close this

case.

      6.      In    light   of   Plaintiff’s     allegations     of   “cruel   and

unusual punishment,” attacks, and retaliation, the Court directs

the   Clerk    to    provide     a   copy   of   this   Order   and   Plaintiff’s

Injunction Motions (Docs. 6, 7) to the Warden of Florida State

Prison and to the Office of the Inspector General for any action

or investigation deemed warranted.

      DONE AND ORDERED at Jacksonville, Florida, this 18th day of

December, 2018.




Jax-6
c:
Anthony Lieture Moore, #898246




                                            9
